Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There is an outstanding 101 rejections for claim 26 due to its dependence on Claim 17. This outstanding 101 rejection needs to be resolved as well.  

Reason for not making 35 USC § 101 for claims 17-26
Applicant disclosed in Section 0058 that a “computer readable signal medium may comprise any computer readable medium that is not a computer readable storage medium” and since the signal medium is directed to signals and are not a computer readable storage medium, the claim to a computer readable “storage medium” does not includes the signal.
 In other words Section 0058 notes that “A computer readable signal medium may comprise any computer readable medium (the signal part) that is not a computer readable storage medium and that can communicate, propagate and/or transport a program for use by or in connection with an instruction execution system, apparatus 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20190363959) in view of Blumenfeld et al.(US2019/0266254) here after referred to as Rice in view of Blumenfeld.
Claim 1, Rice discloses a system comprising a processing device and a memory device in communication with the processing device, (Data processing system 9300 in Fig. 2) the memory device storing instructions (Node profile database 225 in Fig 4)  that when executed by the processing device result in
accessing an email message received at a mail server;(Section 0316, lines 4-7-electronic  activities such as email is received from a mail server) 
extracting a plurality of correspondence data from the email message; (Section 0088, lines 1-11- thus the parser identify or extract metadata such as “To field”, “a subject field” from the email)
 applying a correspondence classifier (Section 0062, lines 4-6- thus “aggregate electronic activities”-emails) to the correspondence data to determine a (Section 0090, lines 9-12- thus the parser can extract the name in the FROM field  and the email address to determine whether a node is associated with the sender thus if there is an association  between the sender and the receiver then the request is supported”)
(Based on Section 0062, lines 3-9- electronic activities (emails) are aggregated or classified by identifying one or more nodes where nodes refers to users- this means the request type is determined based on the identified user)
extracting a plurality of entities from the email message in a free-form format, ( Section 0091 , lines 1-2- thus signature ( in a body of an electronic message identified/extracted) the extracting performed based on determining that the node type is supported; (Section 0090, lines 9-12- thus the parser can extract the name in the FROM field  and the email address to determine whether a node is associated with the sender –if the node or user matches (is supported)”)
(regarding free-form format, Rice addresses this issue because the email body in the signature 518 shown in Fig. 5A is clearly in free form format) 
determining a confidence level of the extracting of the entities; (Section 0314, lines 1-9- thus tags are assigned based on confidence and trust score which translates into confidence in the extraction)
performing a lookup of the entities in one or more records of a database based on determining that the confidence level is above a confidence threshold; (Section 0366, lines 3-15- thus responsive to the system determining that the level of activity between a user associated with data source provider and a contact (metadata/content)  of the email is equal to or greater than a predetermined threshold) and generating a new processing request (Section 0112, lines 20-21 “New node profile is created ) comprising a plurality of prepopulated data fields populated with the entities based on identifying a match in the one or more records of the database. (Section 0112, lines 5-6 creating the new node profile is based on determining a match based on comparing the extracted strings with values in the node profile, also see Section 0115)  
Rice does not disclose wherein the entities is a request. 
Blumenfeld discloses a system of processing electronic records using a request orchestration where an entity extracted from the email body is a request. (Section 0032, lines 1-9- thus a request for a Certificate of insurance. See another example in Fig. 19 “HELLO, ONE OF MY CUSTOMERS NEEDS A CERTIFICATE OF INSURANCE AS SOON AS POSSIBLE”) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching that email message can be a request as taught by Blumenfeld. The motivation is that it will give user different options of making requests.  

Claim 2, Rice in view of Blumenfeld. discloses that the system further comprising instructions that when executed by the processing device result in: 
reserving the email message for analysis, the reserving preventing user access to the email message at the mail server; (Rice: Section 0317, lines 1-5- thus tagged electronic activity are further processed by applying a content filter so that the content are prevented or blocked for further processing) and 
(Rice: Section 0317, lines 8-15- thus filtering out the electronic activity such as email so that the electronic activity is prevented or blocked from being further processed or stored; if request type is not supported the content is blocked or prevented from storage)
Claim 3, Rice in view of Blumenfeld discloses that the system further comprising instructions that when executed by the processing device result in releasing reservation of the email message based on determining that the confidence level is below the confidence threshold. (Rice: Section 0334, lines 8-13- thus when the matching score is less or equal to a predetermined threshold then the electronic activities are restricted or released this means not accessible to users)   
Claim 4, Rice in view of Blumenfeld discloses that the system further comprising instructions that when executed by the processing device result in removing one or more attachments to the email message; (Rice: Section 0151- thus based on matching activities (emails and calendar information are removed)) and performing the extracting of the entities based on the one or more attachments. (Rice: Section 0071, attachment to the calendar entry) 
Claim 5, Rice in view of Blumenfeld discloses that the system further comprising instructions that when executed by the processing device result in performing one or more of optical character recognition, (Blumenfeld: Section 0045, lines 4-7 Optical Character Recognition (“OCR”))  audio-to-text conversion, and image classification of the one or more attachments prior to performing the extracting of the entities. (Rice: Section 0141, lines 4-5- “converting speech to text” is used to generate the node graph that means it can be used in removing attachments before extracting the email body message) 
Claim 6, Rice in view of Blumenfeld discloses that the system further comprising wherein the correspondence data comprises one or more of a recipient identifier, a sender identifier, a subject, a body, and one or more attachments. (Rice: Section 0088, lines 1-11- thus the parser identify or extract metadata such as “To field”, “a subject field” from the email)
Claim 7, Rice in view of Blumenfeld discloses that the system further comprising wherein the entities comprise one or more of a policy name, an account number, an account name, an entity name, and a transaction effective date. (Rice: Section 0114, body message of the email (entities can include a name of a person))
Claim 8, Rice in view of Blumenfeld (Section 0051, lines 10-11 “robot completing the request”- thus the system tracks when the request will be completed)  discloses that the system further comprising instructions that when executed by the processing device result in changing a status of the email message to a completed status based on the new processing request. (Rice: Section 0234, lines 4-6- thus tracking the status of the metrics and stage of the deal will show that the deal is at the completed stage) 
Claim 9, Rice in view of Blumenfeld discloses that the system further comprising instructions that when executed by the processing device result in removing the email message from an inbox of the mail server based on the new processing request. (Rice: Section 0151, line 4 Remove electronic activities such as emails from existing data structures where the data structures reads on the mail server)
(augmented) with at least one value from the one or more records identified by the lookup. (Rice: Section 0123, lines 1-5- thus the node or user profiles are augmented/updated with additional information extracted from system of record) 
Claim 11, Rice in view of Blumenfeld discloses wherein the system further comprising instructions that when executed by the processing device result in training the correspondence classifier using a first training data set; (Rice Section 0003, lines 17-19 generate a first feature  for the first electronic activity (first training data set)) and training an entity extractor to perform the extracting of the entities based on a second training data set. (Rice Section 0003, lines 14-23 models trained using second feature arrays corresponding to second electronic activities)
Claim 12, Rice in view of Blumenfeld  discloses wherein the first training data set is associated with a classifier machine-learning structure, and the second training data set is associated with an entity extractor machine-learning structure. (Rice: Section 0194, lines 4-7 – thus the machine learning techniques are using in training each node to pair users or nodes based on extracted data from the email)  
Claim 13, Rice in view of Blumenfeld discloses wherein the system further comprising instructions that when executed by the processing device result in applying transfer learning to train one or more of the correspondence classifier (Rice Section 0236, lines 7-10: models Classifying electronic activity (emails))  the and the entity extractor machine-learning structure. (Rice: Section 0236, lines 5-6 “feature extraction engine”) 
(Rice: Section 0256, lines 11-16 “the electronic activity can be matched with the record object having the highest confidence score (given that the highest confidence score is above the predetermined threshold” this means the record object with the highest confidence score is selected) 
Claim 15, See item 2 for details. 
Claim 16, Rice in view of Blumenfeld discloses the system further comprising instructions that when executed by the processing device result in applying a data format normalization filter to one or more of the entities prior to performing the lookup. (Rice: Section 0080, lines 3-7- normalization techniques to normalize the values (filter) to allow content filters to apply one or more polices for filtering the content)
Claim 17, Rice discloses a computer program product comprising a storage medium embodied with computer program instructions (Section 0013, lines 3-4 machine-readable instructions) that when executed by a computer cause the computer to implement accessing an email message received at a mail server; (Section 0316, lines 4-7-electronic  activities such as email is received from a mail server) 
extracting a plurality of correspondence data from the email message; (Section 0088, lines 1-11- thus the parser identify or extract metadata such as “To field”, “a subject field” from the email)
(Section 0062, lines 4-6- thus “aggregate electronic activities”-emails) to the correspondence data to determine a request type of the email message; (Section 0090, lines 9-12- thus the parser can extract the name in the FROM field  and the email address to determine whether a node is associated with the sender thus if there is an association  between the sender and the receiver then the request is supported”)
(Based on Section 0062, lines 3-9- electronic activities (emails) are aggregated or classified by identifying one or more nodes where nodes refers to users- this means the request type is determined based on the identified user)
extracting a plurality of entities from the email message in a free-form format, ( Section 0091 , lines 1-2- thus signature ( in a body of an electronic message identified/extracted) 
the extracting performed based on determining that the node type is supported; (Section 0090, lines 9-12- thus the parser can extract the name in the FROM field  and the email address to determine whether a node is associated with the sender –if the node or user matches (is supported)”)
(regarding free-form format, Rice addresses this issue because the email body in the signature 518 shown in Fig. 5A is clearly in free form format)
determining a confidence level of the extracting of the entities; (Section 0314, lines 1-9- thus tags are assigned based on confidence and trust score which translates into confidence in the extraction)
performing a lookup of the entities in one or more records of a database based on determining that the confidence level is above a confidence threshold; (Section 0366, lines 3-15- thus responsive to the system determining that the level of activity between a user associated with data source provider and a contact (metadata/content)  of the email is equal to or greater than a predetermined threshold) and 
generating a new processing request  (Section 0112, lines 20-21 “New node profile is created ) comprising a plurality of prepopulated data fields populated with the entities based on identifying a match in the one or more records of the database. (Section 0112, lines 5-6 creating the new node profile is based on determining a match based on comparing the extracted strings with values in the node profile, also see Section 0115)
Rice does not disclose wherein the entities is a request. 
Blumenfeld discloses a system of processing electronic records using a request orchestration where an entity extracted from the email body is a request. (Section 0032, lines 1-9- thus a request for a Certificate of insurance. See another example in Fig. 19 “HELLO, ONE OF MY CUSTOMERS NEEDS A CERTIFICATE OF INSURANCE AS SOON AS POSSIBLE”) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching that email message can be a request as taught by Blumenfeld. The motivation is that it will give user different options of making requests.  

Claim 18, Rice in view of Blumenfeld discloses that computer program product further comprising computer program instructions that when executed by the computer  (Rice: Section 0317, lines 1-5- thus tagged electronic activity are further processed by applying a content filter so that the content are prevented or blocked for further processing)  and releasing reservation of the email message based on determining that the request type is not supported. (Rice: Section 0317, lines 8-15- thus filtering out the electronic activity such as email so that the electronic activity is prevented or blocked from being further processed or stored; if request type is not supported the content is blocked or prevented from storage)

Claim 19, Rice in view of Blumenfeld discloses that the computer program product further comprising computer program instructions that when executed by the computer cause the computer to implement releasing reservation of the email message based on determining that the confidence level is below the confidence threshold. (Rice: Section 0334, lines 8-13- thus when the matching score is less or equal to a predetermined threshold then the electronic activities are restricted or released this means not accessible to users)   

Claim 20, Rice in view of Blumenfeld discloses that the computer program product instructions that when executed by the computer cause the computer to implement removing one or more attachments to the email message; (Rice: Section 0151- thus based on matching activities (emails and calendar information are removed))  and performing the extracting of the entities based on the one or more attachments. (Rice: Section 0071, attachment to the calendar entry) 

Claim 21, Rice in view of Blumenfeld discloses that the computer program product further comprising computer program instructions that when executed by the computer cause the computer to implement performing one or more of optical character recognition, (Blumenfeld: Section 0045, lines 4-7 Optical Character Recognition (“OCR”))  audio-to-text conversion, and image classification of the one or more attachments prior to performing the extracting of the entities. (Rice: Section 0141, lines 4-5- “converting speech to text” is used to generate the node graph that means it can be used in removing attachments before extracting the email body message) 
Claim 22, Rice in view of Blumenfeld discloses wherein the correspondence data comprises one or more of a recipient identifier, a sender identifier, a subject, a body, and one or more attachments, (Rice: Section 0088, lines 1-11- thus the parser identify or extract metadata such as “To field”, “a subject field” from the email)
and the entities comprise one or more of a policy name, an account number, an account name, an entity name, and a transaction effective date. (Rice: Section 0114, body message of the email (entities can include a name of a person))

Claim 23, Rice in view of Blumenfeld (Section 0051, lines 10-11 “robot completing the request”- thus the system tracks when the request will be completed)  discloses further comprising computer program instructions that when executed by the computer cause the computer to implement changing a status of the  (Rice: Section 0234, lines 4-6- thus tracking the status of the metrics and stage of the deal will show that the deal is at the completed stage) 

Claim 24, Rice in view of Blumenfeld discloses further comprising computer program instructions that when executed by the computer cause the computer to implement removing the email message from an inbox of the mail server based on the new processing request. (Rice: Section 0151, line 4 Remove electronic activities such as emails from existing data structures where the data structures reads on the mail server)

Claim 25, Rice in view of Blumenfeld discloses wherein the prepopulated data fields are further populated with at least one value from the one or more records identified by the lookup (Rice: Section 0123, lines 1-5- thus the node or user profiles are augmented/updated with additional information extracted from system of record) 
and further comprising computer program instructions that when executed by the computer cause the computer to implement training the correspondence classifier using a first training data set; (Rice Section 0003, lines 17-19 generate a first feature  for the first electronic activity (first training data set)) and
training an entity extractor to perform the extracting of the entities based on a second training data set, (Rice Section 0003, lines 14-23 models trained using second feature arrays corresponding to second electronic activities)
Rice: Section 0194, lines 4-7 – thus the machine learning techniques are using in training each node to pair users or nodes based on extracted data from the email)  
and transfer learning is applied to train one or more of the correspondence classifier (Rice Section 0236, lines 7-10: models Classifying electronic activity (emails)) and the entity extractor machine-learning structure. (Rice: Section 0236, lines 5-6 “feature extraction engine”) 

Claim 26, See item 2 for details. 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryan et al. (US20080104052) discloses a method and system for providing business context corresponding to unstructured documents is provided. Ryan discloses a system where the contents of an email is extracted to be classified by a classifier. The content of the message includes the header of the email message the body of the email message, attachments and any other data associated with the email message. 
O’ Reilly et al. (US20080140684) discloses computer-based method and system for facilitating the classification of information items. While these tools provide ready access to an investment professional's internal research, meeting .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                            11/30/2021